Rigel Capital, LLC Code Of Ethics Code of Ethics Amended Date: February 4, 2009 General The Code of Ethics is predicated on the principle that Rigel owes a fiduciary duty to its clients. Accordingly, Rigel’s Employees must avoid activities, interests and relationships that run contrary (or appear to run contrary) to the best interests of clients. At all times, Rigel must: · Place client interests ahead of Rigel’s – As a fiduciary, Rigel must serve in its clients’ best interests. In other words, Rigel Employees may not benefit at the expense of advisory clients. This concept is particularly relevant when Employees are making personal investments in securities traded by advisory clients. · Engage in personal investing that is in full compliance with Rigel’s Code of Ethics – Employees must review and abide by Rigel’s Personal Securities Transaction and Insider Trading Policies. · Avoid taking advantage of your position – Employees must not accept investment opportunities, gifts or other gratuities from individuals seeking to conduct business with Rigel, or on behalf of an advisory client. · Maintain full compliance with the Federal Securities Laws1 – Employees must abide by the standards set forth in Rule 204A-1 under the Advisers Act and Rule 17j-1 under the IC Act. Any questions with respect to Rigel’s Code of Ethics should be directed to the CCO.As discussed in greater detail below, Employees must promptly report any violations of the Code of Ethics to the CCO.All reported Code of Ethics violations will be treated as being made on an anonymous basis. Guiding Principles & Standards of Conduct All Employees of Rigel will act with competence, dignity and integrity, in an ethical manner, when dealing with clients, the public, prospects, third-party service providers and fellow Employees.The following set of principles frame the professional and ethical conduct that Rigel expects from its Employees and consultants: · Act with integrity, competence, diligence, respect, and in an ethical manner with the public, clients, prospective clients, employers, Employees, colleagues in the investment profession, and other participants in the global capital markets; · Place the integrity of the investment profession, the interests of clients, and the interests of Rigel above one’s own personal interests; · Adhere to the fundamental standard that you should not take inappropriate advantage of your position; · Avoid any actual or potential conflict of interest, wherever possible; 1“Federal securities laws” means the Securities Act of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, the Investment Company Act of 1940, the Investment Advisers Act of 1940, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the Commission under any of these statutes, the Bank Secrecy Act as it applies to funds and investment advisers, and any rules adopted thereunder by the Commission or the Department of the Treasury. Page 1 · Conduct all personal securities transactions in a manner consistent with this policy; · Use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, taking investment actions, engaging in other professional activities; · Practice and encourage others to practice in a professional and ethical manner that reflect favorably on you and the profession; · Promote the integrity of, and uphold the rules governing, capital markets; · Maintain and improve your professional competence and strive to maintain and improve the competence of other investment professionals. · Comply with applicable provisions of the federal securities laws. · Intentionally creating, passing or using false rumors may violate the antifraud provisions Federal Securities Laws.The circulation of false rumors or sensational information might reasonably be expected to affect market conditions for one or more securities, sector or market, or unjustly affect any person or entity, is prohibited. 1. Personal Security Transaction Policy Employees may not purchase or sell any security in which the Employee has a beneficial ownership unless the transaction occurs in an exempted security or the Employee has complied with the Personal Security Transaction Policy set forth below. Pre-Clearance Procedures In addition to the Pre-Clearance requirements for IPOs and Limited Offering, Rigel’s Employees must have written clearance before executing any security transaction. Rigel reserves the right to disapprove any proposed transaction that may have the appearance of improper conduct. Employees and household members shall complete Rigel’s Pre-Clearance Form (See Attachment A).All pre-clearance requests must be submitted to the CCO or the CCO’s designee; in most cases pre-clearance requests will be submitted to the trading desk.The CCO’s designee shall be limited to the Deputy CCO, Senior Trader, CIO or Chief Risk Control Officer. While it is not prohibited, employees are discouraged from purchasing securities that are currently held in client portfolios.Employees will be prohibited from purchasing securities within 3 days before anticipated purchases into client portfolios, and will be prohibited from selling securities within 3 days after the security is sold in a client portfolio. A record of any required approval, as required under this policy, and the reasons supporting those decisions for approving investment purchases in initial public offerings and private placements, shall be kept as required in the Records section of this Policy.Please refer to Attachment B for a copy of the Limited Offering and IPO Request and Reporting Form. Once granted, a pre-clearance authorization expires simultaneous with the close of trading on the NYSE on the same day it was granted.If the employee did not complete his/her trade on that day, or if the employee wishes to trade additional shares in the same security on a following day, that employee must obtain another trade pre-clearance subject to the same aforementioned procedures. Pre-clearance is not required for transactions taking place in any of the Exempted Securities described below.In addition, pre-clearance is not required for purchases effected upon the exercise of rights issued by an issuer pro-rata to all holders of a class of its securities, to the extent such rights were acquired from such issuer, and sales of such rights so acquired (e.g. employee stock option plans). Page 2 A.
